Citation Nr: 1209960	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a skin disorder (claimed as acne).

3.  Entitlement to service connection for a respiratory disorder, to include as chronic obstructive pulmonary disease (COPD) (claimed as bronchitis).

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, mood disorder, anxiety, and insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to November 1980, January 1982 to January 1986, and January 1989 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for depression, bilateral shin splints, a skin disorder and COPD.  The Veteran timely appealed those issues.

During the pendency of the appeal, the RO additionally denied service connection for PTSD, anxiety and insomnia in a September 2010 rating decision.  While the Veteran has not submitted a notice of disagreement with those issues, the Board has taken jurisdiction of those issues on appeal and has recharacterized the depression issue as a generalized claim for a psychiatric disorder.  Likewise, the Board has also recharacterized the COPD claim as a generalized respiratory disorder claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's bilateral shin splints claim, at his August 2011 hearing he reported constant pain in his bilateral shins, particularly during use.  He indicated that his symptoms began during service and have been continuous since discharge.  A service treatment record dated in November 1998 reflects treatment for shin splints.  He has not undergone a VA examination with respect to that disorder, and the Board finds that such an examination is warranted based on the in-service record and the Veteran's lay statements of continuous symptomatology.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Likewise, the Board finds that a VA examination for the Veteran's skin disorder claim is warranted.  At his hearing, he stated that he continued to have outbreaks of acne, which he had during service.  Treatment for acne is confirmed in the service treatment records.  As no examination has addressed that issue, the Board finds one is warranted on remand.  Id.

Regarding the respiratory disorder claim, the Veteran was afforded an examination in January 2009.  In that examination, the examiner indicated that the Veteran had one episode of acute bronchitis during military service.  A review of the service treatment records indicate that he had early bronchitis in April 1989; a viral syndrome of unknown etiology, rule out reactive airway and tuberculosis and inhaler treatment in January 1995; atypical chest pain and probable bronchitis in June 1995; and, acute bronchitis in January 1996.  As none of this was references by the examiner, it does not appear that an adequate review of the record was conducted in conjunction with the January 2009 VA examination.   Thus, the Board finds that a new examination should be afforded to the Veteran at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Concerning the psychiatric claim, the Board initially notes that the Veteran's service personnel records indicate service in Saudi Arabia from September 1990 to April 1991; he has stated that he was subjected to fear of scud missile attacks and in-coming fire.  Thus, the fear of hostile military action is consistent with to be of the types, places, and circumstances of his service in Saudi Arabia during Operation Desert Storm.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The service treatment records reflect treatment for adjustment disorder with depressed mood and alcohol abuse in April 1995.  Post-service evidence includes VA examinations in January 2009 and August 2010 that have diagnosed depressive disorder and mood disorder, respectively.  In January 2009, the VA examiner found that the current psychiatric disorder was not related to the adjustment disorder with a depressed mood shown in service.  Rather, the current disability was attributed to his use of heroin and alcohol during service.  No opinion of etiology was rendered at the later, August 2010 examination.

Because the January 2009 opinion does not consider whether the Veteran's substance abuse, including alcohol, were symptoms of his psychiatric disorder during military service, and because no opinion accompanied the subsequent August 2010 examination, development is required.  Again, there is evidence of in-service psychiatric treatment and of current disability.  The only opinion in the record is incomplete, as noted above.   

Finally, the Board notes that the Veteran's VA treatment records, particularly history from the last VA psychiatric examination in August 2010, reference an inpatient hospitalization treatment in from November 9, 2009, to November 20, 2009.  At his hearing, the Veteran indicated that the only treatment he has had is from VA.  While the claims file includes the report of admission on November 9, 2009, complete records of that hospitalization are missing; accordingly, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records-including any inpatient hospitalization records of a psychiatric nature from November 2009-from the John Cochran VA Medical Center in St. Louis, Missouri, or any other VA medical facility that may have treated the Veteran, since July 2008 and associate those documents with the claims file.

2.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed bilateral shin splints are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral shin disorders found.  The examiner should then state whether any bilateral shin disorders found, including any bilateral shin splints, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically address the numerous notations of bilateral shin splints in the Veteran's service treatment records as well as his lay evidence of continuity of symptomatology since discharge from service, including self-medication of his symptoms.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the completion of the above to the extent possible, schedule the Veteran for VA skin examination to determine whether his claimed skin condition is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any skin disorders found, including acne.  The examiner should then state whether any skin disorders found, including any acne disorder, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically address the noted treatment for acne in the Veteran's service treatment records as well as his lay evidence of continuity of symptomatology since discharge from service, including self-medication of his symptoms.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA respiratory examination in order to determine whether the claimed respiratory/lung condition is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any respiratory/lung condition found, including COPD.  

The examiner should then opine whether any respiratory/lung condition more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or is medically related to active service, to include the noted 1989, 1995 and 1996 instances of bronchitis or respiratory symptomatology in the Veteran's service treatment records. 

The examiner should also discuss whether such in-service bronchitis was acute and transitory or whether such was, in fact, a chronic disorder.  The examiner should particularly discuss the Veteran's June 1995 complaints of respiratory distress during running in his/her opinion.

The examiner should also indicate whether any respiratory disorder is related to his long-term heavy smoking history, which in service was noted as being at least 2 packs per day and a 40-pack-year history.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including a depressive disorder and a mood disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  The examiner should specifically address the fear of hostile military action while the Veteran was stationed in Saudi Arabia.

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the Veteran's diagnosis of adjustment disorder with a depressed mood in 1995.  

The examiner should specifically address whether the Veteran's current psychiatric disorder is related to or a continuous manifestation of the Veteran's adjustment disorder in service.  Also, the examiner should address the January 2009 examiner's opinion, and whether the Veteran's substance and alcohol abuse are symptoms of his psychiatric disorder in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral shin splints, a skin disorder, a respiratory disorder and a psychiatric disorder, to include a depressive disorder, mood disorder, PTSD, anxiety, and insomnia.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


